Exhibit 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, William J. Worthen, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Alsius Corporation on Form 10-Q for the quarterly period endedSeptember 30, 2007 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such quarterly report on Form 10-Q presents in all material respects the financial condition and results of operations of Alsius Corporation. Date: November 14, 2007 By: /s/ William J. Worthen Name: William J. Worthen Title: President and Chief Executive Officer I, Brett L. Scott, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Alsius Corporation on Form 10-Q for the quarterly period ended September 30, 2007 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such quarterly report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Alsius Corporation Date: November 14, 2007 By: /s/ Brett L. Scott Name: Brett L. Scott Title: Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Alsius Corporation and will be retained by Alsius Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
